This filing is made pursuant to Rule 424(b)(2) under the Securities Act of 1933 in connection with Registration No. 333-121913 Current Interest Rates This is a supplement to the Prospectus dated April 27, 2006 Current Interest Rates for Renewable Unsecured Subordinated Notes Offered by Consumer Portfolio Services, Inc. Interest Rates Effective From January 1, 2010 through February 28, 2010 PORTFOLIO AMOUNT (1) $1,000 - $9,999 $10,000 - $24,999 $25,000 - $49,999 $50,000 - $74,999 $75,000 - $99,999 $100,000 or More Interest Annual Interest Annual Interest Annual Interest Annual Interest Annual Interest Annual NOTE TERM Rate % Yield % Rate % Yield % Rate % Yield % Rate % Yield % Rate % Yield % Rate % Yield % 3 Month (2) 6 Month (2) 1 Year (3) 2 Year (3) 3 Year (3) 4 Year (3) 5 Year (3) 10 Year (3) 1)We determine the applicable portfolio amount at the time you purchase or renew a note by aggregating the principal amount of all notes issued by Consumer Portfolio Services, Inc. that are currently owned by you and your immediate family members. Immediate family members include parents, children, siblings, grandparents and grandchildren.
